Affirmed as Modified and Opinion Filed January 22, 2018




                                                       S
                                         Court of Appeals
                                                             In The


                                  Fifth District of Texas at Dallas
                                                   No. 05-16-01419-CR
                                                   No. 05-16-01420-CR
                                                   No. 05-16-01421-CR
                                                   No. 05-16-01422-CR
                                                   No. 05-16-01423-CR

                                  REGINALE ANTHONY AGERS, Appellant
                                                 V.
                                     THE STATE OF TEXAS, Appellee
                                On Appeal from the Criminal District Court No. 7
                                             Dallas County, Texas
                         Trial Court Cause Nos. F14-15514-Y, F14-15515-Y, F14-15516-Y,
                                                F14-15517-Y, F14-15531-Y

                                        MEMORANDUM OPINION
                                     Before Justices Lang, Brown, and Whitehill
                                            Opinion by Justice Whitehill
          Appellant was convicted of four aggravated assault of a child offenses (the KG offenses)1

and one indecency with a child offense (the LM offense)2, and was sentenced to seven years

imprisonment for each offense.

          In ten issues, appellant argues that all judgments should be reformed to: (i) reflect that he

pled no contest and (ii) provide credit for the 167 days he served in juvenile custody. In eight


   1
       Trial court cause numbers F14-15514-Y, F14-15515-Y, F14-15516-Y, and F14-1557-Y.
   2
       Trial court cause number F14-15531-Y.
additional issues, he argues that the judgments for the KG offenses should be modified to delete

the affirmative finding concerning the victim’s age and that the evidence is insufficient to

support the finding that KG was ten years old when appellant committed the offense. The State

agrees with all of appellant’s modification arguments. We thus modify the judgments and affirm

as modified.

                                                                  I.     ANALYSIS

A.           Issues One through Ten: Appellant’s Plea and Juvenile Time Served

             We first consider appellant’s arguments concerning modification of the judgments to

reflect his no contest plea and to provide credit for the 167 days he served in juvenile custody.

             We have the authority to correct the trial court’s judgment to make the record “speak the

truth” when we have the necessary data and information to do so. See TEX. R. APP. P. 43.2;

Asberry v. State, 813 S.W.2d 526, 529 (Tex. App.—Dallas 1991, pet. ref’d). This includes the

authority to reform a judgment to reflect credit for time served. See Stoles v. State, 688 S.W.2d
539, 542 (Tex. Crim. App. 1985).

             Here, the record reflects that appellant pled no contest, and was in the custody of the

Dallas County Juvenile Department from Nov. 22, 2012 through May 8, 2014.3 When appellant

was sentenced, the judge said that he would receive “all back time credit that [he] earned.”

             The judgments, however, state that appellant pled guilty. And while the judgments

include credit for the time spent in custody after being certified as an adult, they do not include

credit for juvenile custody time. We therefore sustain appellant’s first ten issues and modify the

judgments

to reflect the no contest plea and to include credit for time served in juvenile custody from

November 22, 2013-May 8, 2014.

     3
         Appellant was initially detained as a juvenile and later certified as an adult.



                                                                           –2–
B.     Issues Eleven through Fourteen: Affirmative Finding Concerning Victim’s Age

       The judgments for the KG offenses include an affirmative finding that “The age of the

victim at the time of the offense was 10 years.”

       The code of criminal procedure requires an affirmative finding that the victim of a

sexually violent offense was younger than fourteen years of age. See TEX. CODE CRIM. PROC.

ANN. art. 42.015(b). A “sexually violent offense” includes aggravated sexual assault “committed

by a person 17 years of age or older.” Id. art. 62.001(6); see also Munday v. State, Nos. 09-15-

00277-78-CR, 2017 WL 3082136, at * 6 n.5 (Tex. App.—Beaumont Apr. 24, 2017, no pet.)

(mem. op., not designated for publication) (for affirmative finding to apply, state must prove

defendant was seventeen or older when he committed the qualifying offense).

       Appellant was born on September 25, 1996, and was sixteen when the KG offenses were

reported to the police. Although he was over the age of seventeen when he was convicted,

nothing in the record shows that he was seventeen or older when he committed the offenses.

Thus, the KG offenses did not qualify as sexually violent offenses and no affirmative age finding

was required.    Therefore, we sustain issues eleven through fourteen and modify the KG

judgments to omit the finding providing “The age of the victim at the time of the offense was ten

years.” Our resolution of these issues obviates the need to consider appellant’s remaining issues.

See TEX. R. APP. P. 47.1.

                                      II.     CONCLUSION

       We sustain issues one through fourteen and modify all judgments to reflect appellant’s no

contest plea and to include credit for juvenile custody time served from November 22-May 8,

2014. We further modify the KG judgments (trial court cause numbers F14-15514-Y, F14-

15515-Y, F14-15516-Y, and F14-1557-Y) to omit the affirmative finding providing “The age of

the victim at the time of the offense was 10 years.”

                                               –3–
       As modified, all judgments are affirmed.




                                                   /Bill Whitehill/
                                                   BILL WHITEHILL
                                                   JUSTICE



Do Not Publish
TEX. R. APP. P. 47
161419F.U05




                                             –4–
                                         S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

REGINALE ANTHONY AGERS,                              On Appeal from the Criminal District Court
Appellant                                            No. 7, Dallas County, Texas
                                                     Trial Court Cause No. F-1415514-Y.
No. 05-16-01419-CR         V.                        Opinion delivered by Justice Whitehill.
                                                     Justices Lang and Brown participating.
THE STATE OF TEXAS, Appellee

        Based on the Court’s opinion of this date, the judgment of the trial court is modified to
reflect a no contest plea, to include credit for time served in juvenile custody from November 22,
2013-May 8, 2014, and to omit the affirmative finding providing “The age of the victim at the
time of the offense was 10 years.” As modified, the judgment is AFFIRMED.


Judgment entered January 22, 2018.




                                               –5–
                                         S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

REGINALE ANTHONY AGERS,                              On Appeal from the Criminal District Court
Appellant                                            No. 7, Dallas County, Texas
                                                     Trial Court Cause No. F14-15515-Y.
No. 05-16-01420-CR         V.                        Opinion delivered by Justice Whitehill.
                                                     Justices Lang and Brown participating.
THE STATE OF TEXAS, Appellee

        Based on the Court’s opinion of this date, the judgment of the trial court is modified to
reflect a no contest plea, to include credit for time served in juvenile custody from November 22,
2013-May 8, 2014, and to omit the affirmative finding providing “The age of the victim at the
time of the offense was 10 years.” As modified, the judgment is AFFIRMED.


Judgment entered January 22, 2018.




                                               –6–
                                         S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

REGINALE ANTHONY AGERS,                              On Appeal from the Criminal District Court
Appellant                                            No. 7, Dallas County, Texas
                                                     Trial Court Cause No. F14-15516-Y.
No. 05-16-01421-CR         V.                        Opinion delivered by Justice Whitehill.
                                                     Justices Lang and Brown participating.
THE STATE OF TEXAS, Appellee

        Based on the Court’s opinion of this date, the judgment of the trial court is modified to
reflect a no contest plea, to include credit for time served in juvenile custody from November 22,
2013-May 8, 2014, and to omit the affirmative finding providing “The age of the victim at the
time of the offense was 10 years.” As modified, the judgment is AFFIRMED.


Judgment entered January 22, 2018.




                                               –7–
                                         S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

REGINALE ANTHONY AGERS,                              On Appeal from the Criminal District Court
Appellant                                            No. 7, Dallas County, Texas
                                                     Trial Court Cause No. F14-15517-Y.
No. 05-16-01422-CR         V.                        Opinion delivered by Justice Whitehill.
                                                     Justices Lang and Brown participating.
THE STATE OF TEXAS, Appellee

        Based on the Court’s opinion of this date, the judgment of the trial court is modified to
reflect a no contest plea, to include credit for time served in juvenile custody from November 22,
2013-May 8, 2014, and to omit the affirmative finding providing “The age of the victim at the
time of the offense was 10 years.” As modified, the judgment is AFFIRMED.


Judgment entered January 22, 2018.




                                               –8–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

REGINALE ANTHONY AGERS,                             On Appeal from the Criminal District Court
Appellant                                           No. 7, Dallas County, Texas
                                                    Trial Court Cause No. F14-15531-Y.
No. 05-16-01423-CR         V.                       Opinion delivered by Justice Whitehill.
                                                    Justices Lang and Brown participating.
THE STATE OF TEXAS, Appellee

        Based on the Court’s opinion of this date, the judgment of the trial court is modified to
reflect a no contest plea and to include credit for time served in juvenile custody from November
22, 2013-May 8, 2014. As modified, the judgment is AFFIRMED.


Judgment entered January 22, 2018.




                                              –9–